Opinion by
Mr. Justice Mestrezat,
The elaborate opinion filed by the learned chancellor in the court below in which he finds the facts and discusses the law applicable to the facts fully vindicates his conclusion in sustaining the bill filed by the appellee. The decree may well be affirmed on his opinion. _J
We agree with the appellants that where a bailor of property claims under a fire policy effected by one not the owner of the goods it must appear that the party effecting the insurance intended when taking out the policy to cover the subsequent claimant’s interest. This is a correct proposition, and we understand the appellee to concede it. But how shall such intention in the case in hand be ascertained? Certainly not, as contended by the appellants, by parol evidence, but by the terms of the contract contained in the policy issued by the insurance company to the appellants. It secures against loss by fire: “On merchandise of every description incidental to the business of the assured, consisting chiefly of grain, grain products, country produce, bailed hay and straw, bags and supplies, their own or held by them in trust or on commission or consignment or sold but not removed, all while contained in the iron-clad building occupied as elevator, situate on West Carson street, Nineteenth *498Ward, Pittsburgh, Pa.” The property of the plaintiff destroyed by the fire was a carload of malt consigned and shipped to the elevator in Pittsburgh owned and operated by the appellants who were engaged in the business of receivers and shippers of grain, mill feed and hay. There is no ambiguity in the language of the policy and it clearly covers appellee’s property. As said by the learned chancellor: “This malt was a ‘grain product’ and was therefore merchandise ‘incidental to their business,’ which was that of conducting an elevator, ‘where they, customarily held on storage grain and other merchandise, as bailee and in trust for various owners.’ Undoubtedly, the complainant’s malt was merchandise of the kind that was to be covered by the clause in the policies.” The authorities fully sustain this conclusion: Siter v. Morrs, 13 Pa. 218; Thomas v. Cummiskey, 108 Pa. 354; Roberts v. Firemen’s Ins. Co., 165 Pa. 55; Pittsburgh Storage Co. v. Insurance Co., 168 Pa. 522; West Branch Lumberman’s Exchange v. Insurance Co., 183 Pa. 366; California Ins. Co. v. Union Compress Co., 133 U. S. 387, and Home Ins. Co. v. Baltimore Warehouse Co., 93 U. S. 527. The latter case closely resembles the case at bar and is in line with the Pennsylvania cases, the language of the policy being: “their own, or held by them in trust or in which they have an interest or liability.” Mr. Justice Strong, delivering the opinion, said (p. 542): “There is nothing ambiguous in this description of the subject insured. It is as broad as possible. The subject was merchandise stored or contained in a warehouse. It was not merely an interest in that merchandise. The merchandise of the warehouse company, owned by them, was covered, if any they had. So was any merchandise in the warehouse in which they had an interest or liability. And so was any merchandise which they held in trust.”
It is clear, we think, that the property of the plaintiff is within the language of the policy issued to the appellants, and, therefore, as between the parties to the con*499tract, extrinsic evidence is not admissible to contradict or vary it. Conceding this to be true, the appellants contend that the rule applies only to the parties to the contract and their privies and not to third parties who seek to avail themselves of the contract or to repudiate it, and that as a stranger to the contract is not bound by its terms, a party to it contending with him is likewise at liberty to attack it. It, is, therefore, claimed that as the plaintiff here was not a party to the policy he is not bound by the rule excluding parol evidence to contradict or vary it, and that the defendants are, in this controversy with him, likewise relieved from the application of the rule and are free to show that the plaintiff’s goods were not included in the policy of insurance. It is true that the rule applies only between parties to the contract and their privies, and that it has no application to a stranger to the contract. The latter may, however, show that it was entered into for his benefit, and, therefore, he has rights under the instrument. He then claims through one of the parties and both he and his adversary, a party to the contract, are excluded from testifying. The rule as to the rights of strangers to the contract, to vary it by parol, must be limited to rights independent of the instrument. As to rights Avhich originate in the relation established by the instrument the ordinary rule must apply: Browne on Parol Evidence, 28. Where a third person not a party to an instrument claims rights or benefits thereunder and seeks to take advantage thereof, the parol evidence rule applies to him as much as to a party, and he is not entitled to introduce evidence to vary or contradict the writing: 17 Cyc. 752.
We think the appellants fail to distinguish between a third party who is claiming against or independent of the provisions of the contract and therefore strictly a stranger to it, and a person who is claiming under it through one of the parties. When this distinction is observed, the authorities will be found to be in accord. *500In onr own case of Krider v. Lafferty, 1 Whart. 303, cited by appellants, this distinction is recognized, the court saying that the rule is “only applicable to cases of controversies between the parties to the agreements, their representatives, and those claiming under them, but not to strangers.” In the case in hand the plaintiff claims through the assured, a party to the contract, and is seeking to enforce and not defeat the contract. Any rights he may have against the defendants in this action have accrued under their contract with the insurance company, and therefore the rule precludes both parties to this litigation from attacking it by parol evidence.
Decree affirmed.